In an action to recover damages for personal injuries, the defendant Ford Credit Titling Trust appeals from an order of the Supreme Court, Kings County (Barasch, J.), dated July 29, 1999, which denied its motion for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is reversed, on the law, with costs, the motion is granted, the complaint is dismissed insofar as asserted against the appellant, and the action against the remaining defendants is severed.
*601For the reasons stated in Beddingfield, v LaBarbera (276 AD2d 575 [decided herewith]), the appellant’s motion for summary judgment should have been granted. O’Brien, J. P., Altman, Krausman and Schmidt, JJ., concur.